                                 UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF MISSOURI
                                      SOUTHERN DIVISION

BIGFOOT ON THE STRIP, LLC,                              )
                                                        )
                Plaintiff,                              )
                                                        )
vs.                                                     )                      Case № 6:18-CV-03155
                                                        )
RANDY WINCHESTER; and                                   )
EMILY WINCHESTER,                                       )
                                                        )
                Defendants.                             )

                                   MOTION TO QUASH SUBPOENA

          COMES NOW, Nick Patton, by and through his counsel, Jennifer R. Johnson of Hinkle Law Firm,

LLC, and pursuant to Rule 45(d)(3)(A)(iv), hereby moves to quash the subpoena served on him on or

about May 6, 2019, for appearance at a deposition on May 9, 2019. In support of the Motion to Quash,

Mr. Patton submits that due to his current medical condition including his current medication regime

which involves substantial narcotic pain medication, it imposes an undue burden upon him to appear and

give testimony under oath at the time and date specified. In support thereof, Mr. Patton states:

          1.    In February 2019, Mr. Patton was hospitalized for four days for acute pancreatitis,

ulcerative colitis, as well as gallbladder disease, and during his stay required the removal of his gallbladder

to treat one or more of these conditions.

          2.    Mr. Patton’s recovery from the cholecystectomy was then complicated by the development

of a umbilical hernia, which required surgical repair.

          3.    Mr. Patton underwent surgical repair of his umbilical hernia on April 16, 2019, and his

recovery therefrom has been complicated by significant pain complaints resulting in two emergency room

visits, including one visit on April 28, 2019 and one visit on May 3, 2019, both due to significant pain and

wound status concerns.



3233857
                                                   Page 1 of 3
          4.   Mr. Patton remains off work due to his medical condition, and is currently taking Norco

and Valium in an attempt to control his severe pain complaints.

          5.   Mr. Patton is willing to submit his medical records for in camera review, but would prefer

not to have his medical condition made part of the record in this action. If the Court requires that his

medical records be filed to document the facts stated herein, MR. Patton will file under seal, subject to the

Protective Order, and would request the Court permit the documents to be further designated for attorneys-

eyes-only.

          6.   In the event the Court does not find it appropriate to quash the deposition based on Mr.

Patton’s medical condition, Mr. Patton requests his deposition be continued until such a time that he is no

longer required to take narcotic medication to control his pain.

          7.   In addition to appearing at a deposition, the subpoena sought the production of documents.

Mr. Patton has reviewed his emails and text messages and has no documents responsive to the document

request contained in the subpoena.

          8.   To the extent the Court orders Nick Patton to appear at this time for his deposition, Mr.

Patton respectfully requests that the subpoena be modified to allow him to appear in the evening, when he

can secure a ride to counsel’s office and is not required to drive the distance required for his deposition

while under the influence of narcotics. He also requests the deposition be held at his counsel’s office,

Hinkle Law Firm, in Overland Park, Kansas.

          9.   Nick Patton further requests that if his appearance is required at this time, that the time and

location for his deposition be modified to be held at his attorney’s office, Hinkle Law Firm, and that it be

scheduled at a time when his attorney is available. Neither Jennifer Johnson or Michelle Stewart are

available to produce Mr. Patton at the time specified in the subpoena; but Jennifer Johnson is available

the evening of May 9th, beginning at 6:00 p.m., or, if the Court orders a daytime deposition, is available

on May 10th, between 12:00 p.m. and 4:00 p.m.


3233857
                                                  Page 2 of 3
    WHEREFORE, Nick Patton hereby moves the Court for relief as to the subpoena issued herein,

specifically that the subpoena be quashed, or, that it be modified so as not to require Mr. Patton to submit

for deposition testimony until his recovery is complete, when pain and his medications will not impact his

ability to understand and give answers in the depositions.

                                                 Respectfully submitted,

                                                 HINKLE LAW FIRM LLC
                                                 6800 College Boulevard, Suite 600
                                                 Overland Park, Kansas 66211
                                                 913-345-9205/ FAX: 913-345-4832


                                                 By: /s/ Jennifer R. Johnson
                                                    Jennifer R. Johnson, jjohnson@hinklaw.com       #59197
                                                    Michelle R. Stewart mstewart@hinklaw.com        #51737

                                                 ATTORNEYS FOR DEFENDANTS


                                    CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the 7th day of May, 2019, the foregoing Motion to Quash
was filed electronically with the Clerk of the US District Court for the Western District of Missouri; and
a service copy was served electronically via email only on the following:

Bryan D. Fisher, #65904 (bfisher@nnlaw.com)
Ryan Frazier, (rfrazier@nnlaw.com)
Daniel K. Wooten, #48061 (dwooten@nnlaw.com)
NEALE & NEWMAN, LLP
1949 E. Sunshine, Suite 1-130
Springfield, MO 65808-0327
417-882-9090 / Fax: 417-882-2529
Attorneys for Plaintiff


                                                    /s/ Jennifer R. Johnson
                                                 ATTORNEYS FOR DEFENDANTS




3233857
                                                  Page 3 of 3
